Exhibit 10.1






SUBSCRIPTION AGREEMENT


Calpian, Inc.
500 N Akard St.
Dallas, TX 75201


Ladies and Gentlemen:
1.    Subscription. The undersigned (the “Purchaser”) by execution of this
Subscription Agreement (“Subscription Agreement”), intending to be legally
bound, hereby irrevocably agrees to purchase from Calpian, Inc., a Texas
corporation (the “Company”) the number of shares (the “Shares”) of the Company’s
Series E Convertible Preferred Stock, par value $0.001 per share (the “Preferred
Stock”), set forth on the signature page hereto at a purchase price of One
Thousand Dollars ($1,000.00) per share, for the aggregate subscription price set
forth on the signature page hereto (the “Purchase Price”). The Preferred Stock
carries the rights, limitations and preferences set forth in the Certificate of
Designation attached hereto as Exhibit B. The minimum investment is $50,000 and
the maximum investment is $5,000,000, unless the Company, in its sole
discretion, accepts subscriptions for lesser or greater amounts. If this
subscription is accepted, the Company will signify such acceptance by executing
counterparts of this Subscription Agreement and causing one such mutually
executed counterpart to be returned to the undersigned.
This subscription is submitted to you in accordance with and subject to the
terms and conditions described in this Subscription Agreement and all
attachments, schedules and exhibits hereto (the “Subscription Agreement”),
including but not limited to the the risk factors (“Risk Factors”) set forth on
Schedule I hereto, relating to the offering (the “Offering”) by the Company of
up to a maximum of $25,000,000 of Preferred Stock (the “Maximum Offering
Amount”), unless the Maximum Offering Amount is increased to $30,000,000 by the
Company’s Board of Directors. The offering price of the Shares has been
unilaterally determined by the Company and is not based on its assets or
earnings. The Shares will be offered and sold by the Company. However, the
Company reserves the right to engage one or more placement agents (a “Placement
Agent” or collectively “Placement Agents”), who, once engaged, may receive
commissions of up to 9% of the total proceeds raised in the Offering.
By execution hereof, Purchaser acknowledges that this is an unregistered
offering of restricted securities, which securities, subject to the satisfaction
of certain requirements, may be sold in accordance with Rule 144. Rule 144
requires at least a six month holding period before shares can be publicly
traded. Although Calpian is currently a reporting issuer in the United States,
there is no assurance that it will remain a reporting issuer and/or remain in
compliance with all requirements, including without limitation the timely filing
of its periodic reports, that allow for Purchasers, or successors and assigns,
to transfer restricted securities of the Company in reliance upon Rule 144 or
any other exemption to the registration requirement of the Securities Act of
1933, as amended.
Furthermore, Purchaser acknowledges that a significant portion of the net
proceeds of this Offering will be applied to working capital and other general
corporate purposes, including but not limited to the prepayment of outstanding
debt and compensation (in the form of salary and bonuses) to officers and
directors. Accordingly, the Company’s management will have broad discretion as
to the application of such proceeds.  There can be no assurance that
management’s use of proceeds generated through this Offering will prove optimal
or translate into revenue or profitability for the Company. Purchasers are urged
to consult with their attorneys, accountants and personal investment advisors
prior to making any





--------------------------------------------------------------------------------

Exhibit 10.1


decision to invest in the Company and to carefully review, with the assistance
of their attorneys, accountants and personal investment advisors, the Risk
Factors set forth on Schedule I hereto.
2.    Payment. The undersigned shall cause the Purchase Price to be deposited in
the fundraising account (“Calpian Inc - Operating Acct”) of Calpian, Inc. for
the Company, as follows:
(a)    by check or money order made payable to the order of, or endorsed to the
order of, “Calpian, Inc.”, and delivered to: 500 N. Akard Street, Ste 2850,
Dallas, Texas 75201; or
(b)    by wire transer of immediately available funds to:
Wells Fargo
1445 Ross Avenue, Suite 300
Dallas, Texas 75202
A/C of Calpian, Inc.
A/C#:         4124924283
ABA#:         121000248
SWIFT Code:    WFBIUS6S
Reference:    Calpian Inc - Operating Acct
            
The Calpian Inc - Operating Acct is a non-interest-bearing account. Funds
deposited in the Calpian Inc - Operating Acct will be held for the Purchaser's
benefit, and will be returned promptly, without interest or offset, if (i) this
Subscription Agreement is not accepted by the Company, or (ii) the Offering is
terminated without the Company withdrawing the undersigned’s proceeds from the
Calpian Inc - Operating Acct. All payments delivered to the Company shall be
deposited in the Calpian Inc - Operating Acct as soon as practicable after
receipt thereof. Together with the undersigned’s payment of the Purchase Price,
the undersigned is delivering a properly completed and executed investor
questionnaire (“Accredited Investor Certification”), a form of which is attached
as Exhibit A hereto.
3.    Closing.
(a)    Closing. Following the Company’s receipt of subscriptions for the Shares
and the Company’s acceptance of such subscriptions, a closing will occur to
effect the purchase and sale of such the Shares (the “Closing”).
(b)    Subsequent Closings.      The Company may continue to offer and accept
subscriptions for the Shares and conduct additional closings (each, a
“Subsequent Closing”) for the sale of such Shares after the Closing and until
the termination of the Offering. Unless earlier terminated, this Offering will
continue until August 31, 2016, or, if the Company’s Board of Directors
authorize, without notice to Purchasers, until October 31, 2016. There may be
more than one Subsequent Closing; provided, however, that the final Subsequent
Closing shall take place no later than October 31, 2016. The date of any
subsequent closing is referred to as a “Subsequent Closing Date.”
Notwithstanding the foregoing, no more than $25,000,000 in Shares will be sold
at the Closing and all Subsequent Closings, unless an increase of an additional
$5,000,000 is authorized by the Company’s Board of Directors, without notice to
Purchasers.
The Closing and any applicable Subsequent Closings are each referred to in this
Subscription Agreement as a “Closing.” The Closing Date and any Subsequent
Closing Dates are sometimes referred to herein as a “Closing Date.”





--------------------------------------------------------------------------------

Exhibit 10.1


(c)    Closing Deliveries. At or within 5 business days of each Closing, the
Company shall deliver to the Purchaser duly executed certificates representing
the Shares due to such Purchaser against the Purchaser’s Purchase Price.
4.    Acceptance of Subscription. The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this or
any other subscription for the Shares, in whole or in part. The Company shall
have no obligation hereunder until the Company shall execute and deliver to the
Purchaser an executed copy of this Subscription Agreement. If this subscription
is rejected in whole or the Offering of the Shares is terminated, all funds
received from the Purchaser will be returned without interest or offset, and
this Subscription Agreement shall thereafter be of no further force or effect.
If this subscription is rejected in part, the funds for the rejected portion of
this subscription will be returned without interest or offset, and this
Subscription Agreement will continue in full force and effect to the extent this
subscription was accepted.
5.    Representations and Warranties of the Purchaser.
The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:
(a) None of the shares of Preferred Stock or the shares of Common Stock issuable
upon conversion of the Preferred Stock (the “Conversion Shares” and together
with the Preferred Stock, the “Securities”) offered pursuant to this
Subscription Agreement are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws. The Purchaser
understands that the offering and sale of the Shares is intended to be exempt
from registration under the Securities Act, by virtue of Section 4(2) thereof
and the provisions of Regulation D (“Regulation D”) or Regulation S (“Regulation
S”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) thereunder, based, in part, upon the representations, warranties and
agreements of the Purchaser contained in this Subscription Agreement.
Notwithstanding the foregoing, if the Purchaser is a Non-U.S. Person (a “Reg S
Person”) and intends to rely upon Regulation S, such Purchaser hereby represents
that the representations contained in paragraphs (i) through (viii) of this
Section 5(a) are true and correct with respect to such Purchaser:
(i)    (A) the issuance and sale to such Reg S Person of the Securities is
intended to be exempt from the registration requirements of the Securities Act,
pursuant to the provisions of Regulation S; (B) it is not a “U.S. Person,” as
such term is defined in Regulation S, and is not acquiring the Securities for
the account or benefit of any U.S. Person; and (C) the offer and sale of the
Securities has not taken place, and is not taking place, within the United
States of America or its territories or possessions. Such Reg S Person
acknowledges that the offer and sale of the Securities has taken place, and is
taking place in an “offshore transaction,” as such term is defined in Regulation
S.
(ii)    Such Reg S Person acknowledges and agrees that, pursuant to the
provisions of Regulation S, the Securities cannot be sold, assigned,
transferred, conveyed, pledged or otherwise disposed of to any U.S. Person or
within the United States of America or its territories or possessions for a
period of six months from and after the closing date of the Offering, unless
such securities are registered for sale in the United States pursuant to an
effective registration statement under the Securities Act or another exemption
from such registration is available. Such Reg S Person acknowledges that it has
not engaged in any hedging transactions with regard to the Securities.
(iii)    Such Reg S Person consents to the placement of a legend on any
certificate, note or other document evidencing the securities underlying the
Securities and understands that the Company shall be required to refuse to
register any transfer of securities not made in accordance with applicable U.S.
securities laws.





--------------------------------------------------------------------------------

Exhibit 10.1


(iv)    Such Reg S Person is not a “distributor” of securities, as that term is
defined in Regulation S, nor a dealer in securities.
(v)    Such Reg S Person understands that the Securities have not been
registered under the Securities Act, or the securities laws of any state and are
subject to substantial restrictions on resale or transfer. The Securities are
“restricted securities” within the meaning of Regulation S and Rule 144,
promulgated under the Securities Act.
(vi)    Such Reg S Person acknowledges that the Securities may only be sold
offshore in compliance with Regulation S or pursuant to an effective
registration statement under the Securities Act or another exemption from such
registration, if available. In connection with any resale of the Securities
pursuant to Regulation S, the Company will not register a transfer not made in
accordance with Regulation S, pursuant to an effective registration statement
under the Securities Act or in accordance with another exemption from the
Securities Act.
(vii)    The Purchaser has not acquired the Securities as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation S
under the Securities Act) in the United States in respect of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of the Securities; provided, however, that the
Purchaser may sell or otherwise dispose of the Securities pursuant to
registration thereof under the Securities Act and any applicable state and
provincial securities laws or under an exemption from such registration
requirements;
(viii)    Such Reg S Person makes the representations, declarations and
warranties as contained in this Section 5(a)(i)-(viii) with the intent that the
same shall be relied upon by the Company in determining its suitability as a
purchaser of such Securities.
(b) Prior to the execution of this Subscription Agreement, the Purchaser and the
Purchaser's attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received this Subscription
Agreement, including the Risk Factors contained in Schedule I hereof, and all
other documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein;
(c)     All documents, records, and books pertaining to the investment in the
Shares (including, without limitation, this Subscription Agreement) have been
made available for inspection by such Purchaser and its Advisers, if any;
(d) In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The Purchaser should be aware that it will be required to
bear the financial risks of this investment for an indefinite period of time;
(e) The Purchaser and its Advisers, if any, have had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company concerning the offering of the Shares and the business, financial
condition and results of operations of the Company, and all such questions have
been answered to the full satisfaction of the Purchaser and its Advisers, if
any;
(f) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or information (oral or written) other
than as stated in this Subscription Agreement;
(g) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering of the Shares through or as a result of, any form of
general solicitation or general advertising including,





--------------------------------------------------------------------------------

Exhibit 10.1


without limitation, any article, notice, advertisement or other communication
published in any newspaper, magazine or similar media or broadcast over
television, radio or the Internet (including, without limitation, internet
“blogs,” bulletin boards, discussion groups and social networking sites) in
connection with the Offering and sale of the Shares and is not subscribing for
the Shares and did not become aware of the Offering of the Shares through or as
a result of any seminar or meeting to which the Purchaser was invited by, or any
solicitation of a subscription by, a person not previously known to the
Purchaser in connection with investments in securities generally;
(h) The Purchaser has taken no action that would give rise to any claim by any
person for brokerage commissions, finders' fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby, except to the
extent the Purchaser learned of the Offering through a Placement Agent, if any;
(i) The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Shares and the Company and to make an informed
investment decision with respect thereto;
(j) The Purchaser is not relying on the Company or any of its employees or
agents with respect to the legal, tax, economic and related considerations of an
investment in the Shares, and the Purchaser has relied on the advice of, or has
consulted with, only its own Advisers;
(k) The Purchaser is acquiring the Shares solely for such Purchaser's own
account for investment purposes only and not with a view to or intent of resale
or distribution thereof, in whole or in part. The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Shares or the Conversion Shares and the Purchaser has no plans to
enter into any such agreement or arrangement;
(l) The Purchaser must bear the substantial economic risks of the investment in
the Shares indefinitely because none of the securities included in the Shares
may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available. Legends shall be placed on the
securities included in the Shares to the effect that they have not been
registered under the Securities Act or applicable state securities laws and
appropriate notations thereof will be made in the Company's stock books.
Appropriate notations will be made in the Company's stock books to the effect
that the securities included in the Shares have not been registered under the
Securities Act or applicable state securities laws. Stop transfer instructions
will be placed with the transfer agent of the Shares. There can be no assurance
that there will be any market for resale of the Shares or the Conversion Shares,
nor can there be any assurance that such securities will be freely transferable
at any time in the foreseeable future;
(m) The Purchaser understands the substance of and acknowledges the legend that
will be placed on the Securities in substantially the following form:
For Non-U.S. Purchasers:
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). ACCORDINGLY,
NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE





--------------------------------------------------------------------------------

Exhibit 10.1


BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS,
AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS
DEFINED HEREIN) OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE SECURITIES
ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE
SECURITIES ACT.
For U.S. Purchasers:
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD
IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND
SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT
AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE SECURITIES
HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS SUBSCRIPTION
AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL
(n) The Purchaser is aware that an investment in the Shares is high risk,
involving a number of very significant risks;
(o) The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
and as set forth on the Accredited Investor Certification attached hereto;
(p) The Purchaser (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the
Shares, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Shares, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,





--------------------------------------------------------------------------------

Exhibit 10.1


corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;
(q) The Purchaser and the Advisers, if any, have had the opportunity to obtain
any additional information, to the extent the Company has such information in
its possession or could acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in this
Subscription Agreement and all documents received or reviewed in connection with
the purchase of the Shares and have had the opportunity to have representatives
of the Company provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business of the Company deemed relevant by the Purchaser
or the Advisers, if any, and all such requested information, to the extent the
Company had such information in its possession or could acquire it without
unreasonable effort or expense, has been provided to the full satisfaction of
the Purchaser and the Advisers, if any;
(r) Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
offering of securities as described in this Subscription Agreement. The
Purchaser further represents and warrants that it will notify and supply
corrective information to the Company immediately upon the occurrence of any
change therein occurring prior to the Company's issuance of the securities
contained in the Shares;
(s) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in companies with limited
operating histories. The Purchaser has a sufficient net worth to sustain a loss
of its entire investment in the Company in the event such a loss should occur.
The Purchaser's overall commitment to investments which are not readily
marketable is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Shares will not cause such commitment to
become excessive. The investment is a suitable one for the Purchaser;
(t)     The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;
(u) The Purchaser acknowledges that any estimates or forward-looking statements
or projections included in this Subscription Agreement were prepared by the
Company in good faith but that the attainment of any such projections, estimates
or forward-looking statements cannot be guaranteed by the Company and should not
be relied upon;
(v)    No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in the Company’s public filings;
(w) Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject;





--------------------------------------------------------------------------------

Exhibit 10.1


(x) The Purchaser's substantive relationship with the Company or the Placement
Agent predates the Company’s or the Placement Agent’s contact with the Purchaser
regarding an investment in the Shares;
(y) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;
(z) The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals These
individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs or entities in certain countries regardless of whether such individuals
or entities appear on the OFAC lists;
(aa) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
The Purchaser acknowledges that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company should the Purchaser become aware of any change in the information
set forth in these representations. The Purchaser understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the
Purchaser, either by prohibiting additional subscriptions from the Purchaser,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations, and may also be required to report
such action and to disclose the Purchaser’s identity to OFAC. The Purchaser
further acknowledges that the Company may, by written notice to the Purchaser,
suspend the redemption rights, if any, of the Purchaser if the Company
reasonably deems it necessary to do so to comply with anti-money laundering
regulations applicable to the Company or any of the Company’s service providers.
These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs;
(bb) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure, A “senior
foreign political figure” is defined as a senior official in the executive,
legislative, administrative, military or judicial branches of a foreign
government (whether elected or not), a senior official of a major foreign
political party, or a senior executive of a foreign government- owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure. or any immediate family
“Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws. member or close
associate A “close associate” of a senior foreign political figure is a person
who is widely and publicly known to maintain an unusually close relationship
with the senior foreign political figure, and includes a person who is in a
position to conduct substantial domestic and international financial
transactions on behalf of the senior foreign political figure. of a senior
foreign political figure, as such terms are defined in the footnotes below; and
(cc) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.
(dd)    Purchaser hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Agreement, including: (a) the legal
requirements within its jurisdiction for the purchase of the Shares; (b) any
foreign exchange restrictions applicable to such purchase; (c) any governmental
or other consents that may need to be obtained; and (d) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Shares. Such Purchaser’s subscription and
payment for, and its continued beneficial ownership of the Shares, will not
violate any applicable securities or other laws of the Purchaser’s jurisdiction.
6.    Representations by the Company.
The Company hereby represents and warrants to the Purchaser as follows:
(a)    Organization. The Company is a company duly organized and validly
existing under the Laws of the State of Texas and has the requisite corporate
power and authority to carry on its business as it is now being conducted. The
Company is in good standing under the Laws of Texas.
(b)    Due Authorization; Enforceability. The Company has all right, corporate
power and authority to enter into, execute and deliver this Subscription
Agreement. The execution and delivery by the Company of this Subscription
Agreement and the compliance by the Company with each of the provisions of this
Subscription Agreement are within the corporate power and authority of the
Company and have been duly authorized by all requisite corporate and other
action of the Company. This Subscription Agreement has been duly and validly
executed and delivered by the Company, and this Subscription Agreement
constitutes a legal, valid and binding agreement of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforcement is limited by bankruptcy, insolvency and other similar Laws
affecting the enforcement of creditors’ rights generally and for limitation
imposed by general principles of equity, regardless of whether enforcement is
sought at law or in equity and insofar as indemnification and contribution
provisions may be limited by applicable Law.
(c)    Subsidiaries. Except as set forth in the SEC Reports, the Company does
not own any securities or other interests in any corporation or other Person
having the power to elect a majority of that corporation’s or other Person’s
board of directors or similar governing body, or otherwise having the power to
direct the business and policies of that corporation or other Person. “Person”
means an individual or corporation,





--------------------------------------------------------------------------------

Exhibit 10.1


partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.
(d)    Capitalization.
(i)    As of December 31, 2015 before giving effect to the transactions
contemplated hereby, the authorized capital of the Company consists of (i) 100
shares of preferred stock, of which 100 shares of preferred stock are issued and
outstanding and (ii) 200,000,000 shares of Common Stock, of which 49,273,438 are
issued and outstanding. All of the outstanding equity securities of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable.
(ii)    Except as set forth in the SEC Reports, as defined below, there are no
statutory preemptive rights or preemptive rights granted under the
organizational documents of the Company. There are no stockholder agreements,
voting trusts, proxies or other agreements, instruments or understandings with
respect to the purchase, sale, transfer or voting of the outstanding shares of
equity securities of the Company.
(iii)    The Shares, when issued and delivered in accordance with the terms of
this Subscription Agreement, will be duly authorized and validly issued and
outstanding, fully paid and non-assessable (in jurisdictions where such concept
is recognized), free and clear of any and all encumbrances and not subject to
the preemptive or other similar rights of any shareholders of the Company, other
than restrictions imposed by applicable securities Laws, including, but not
limited to the Texas Statutes.
(iv)    The Common Stock issuable upon conversion of the Preferred Stock will,
when issued, be duly authorized, fully paid and non-assessable (in jurisdictions
where such concept is recognized), free and clear of any and all encumbrances
and not subject to the preemptive or other similar rights of any shareholders of
the Company, other than restrictions imposed by applicable securities laws,
including, but not limited to the Texas Statutes.


(f)    No Conflicts or Violation; Consents and Approvals. Neither the execution,
delivery or performance by the Company of this Subscription Agreement, nor the
consummation of the transactions contemplated hereby will:
(i) conflict with, or result in a breach or a violation of, any provision of the
organizational documents of the Company and (ii) constitute a breach, violation
or default, or give rise to any right of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration,
under any (1) law applicable to or binding on the Company or (2) provision of
any commitment to which the Company is a party, except in the case of clause
(a)(ii)(2), where such conflict, breach, violation or default would not result
in a Material Adverse Change. “Material Adverse Change” means any material
adverse change on the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company and its subsidiaries, taken as a whole; and
(ii)    apart from the filing of a Form D with the Securities and Exchange
Commission (“SEC”) after the issuance of the Shares, require the Company to make
or obtain the consent, waiver, agreement, approval, permit or authorization of,
or declaration, filing, notice or registration to or with, or assignment by, any
governmental entity or any Person that is not a governmental entity (including
any party to any commitment to which the Company is a party to), except in the
case of clause (b), where the failure to obtain consent would not result in a
Material Adverse Change.





--------------------------------------------------------------------------------

Exhibit 10.1


(g)    Transactions With Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or its subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $500,000 other
than for: (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option, restricted stock or other
compensation-related agreements under any equity plan of the Company.
(h)    Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 5, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby.
(i)    Investment Company. The Company is not, and immediately after receipt of
payment for the Shares, and for so long as any Purchaser holds any of the
Shares, will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended. The
Company is not controlled by an “investment company” and shall not take any
actions that would cause the Company to be controlled by an “investment
company”.
(j)    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 (b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.
(k)    No Payment of Transfer Taxes. No transfer, documentary, stamp, sales, use
and other taxes have been or will be required or imposed by reason of, the
transfer of the Shares to the Purchasers.
(n)    Office of Foreign Assets Control. Neither the Company nor, to the
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department. “Affiliate” means any
Person that, directly or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with a Person, as such terms are
used in and construed under Rule 144 under the Securities Act.
(o)    Money Laundering. The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
7.    Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company and its officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred





--------------------------------------------------------------------------------

Exhibit 10.1


in investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Purchaser of any covenant or agreement
made by the Purchaser herein or in any other document delivered in connection
with this Subscription Agreement.
8.    Irrevocability; Binding Effect. The Purchaser hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Purchaser, except
as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.
9.    Modification. This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.
10.    Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 10). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.
11.    Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the Shares or the Conversion Shares shall be made
only in accordance with all applicable laws.
12.    Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly- performed within said State.
13.    Arbitration. The parties agree to submit all controversies to arbitration
in accordance with the provisions set forth below and understand that:
(a)    Arbitration is final and binding on the parties.
(b)    The parties are waiving their right to seek remedies in court, including
the right to a jury trial.
(c)    Pre-arbitration discovery is generally more limited and different from
court proceedings.
(d)    The arbitrator's award is not required to include factual findings or
legal reasoning and any party's right to appeal or to seek modification of
rulings by arbitrators is strictly limited.
(e)    The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.
(f)    All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration pursuant to the rules
then pertaining to the Financial Industry Regulatory Authority, Inc. (“FINRA”)
in New York City, New York. Judgment on any award of any such arbitration may be
entered in the Supreme Court of the State of New York or in any other court
having jurisdiction of the person or persons against whom such award is
rendered. Any notice of such arbitration or for the





--------------------------------------------------------------------------------

Exhibit 10.1


confirmation of any award in any arbitration shall be sufficient if given in
accordance with the provisions of this Agreement. The parties agree that the
determination of the arbitrators shall be binding and conclusive upon them.
14.    Blue Sky Qualification. The purchase of the Shares under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Shares from applicable federal and
state securities laws. The Company shall file such notices and related documents
as necessary to permit the Shares to be sold without registration under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification).
15.    Use of Pronouns. All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.
16.    Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or The Company or for the benefit of any other person
or persons, or misuse in any way, any confidential information of the Company or
The Company, including any scientific, technical, trade or business secrets of
the Company or The Company and any scientific, technical, trade or business
materials that are treated by the Company or The Company as confidential or
proprietary, including, but not limited to, ideas, discoveries, inventions,
developments and improvements belonging to the Company or The Company and
confidential information obtained by or given to the Company or The Company
about or belonging to third parties.
17.    Miscellaneous.
(a) This Subscription Agreement, together with all attachments, schedules and
exhibits hereto, and the Accredited Investor Certification, constitute the
entire agreement between the Purchaser and the Company with respect to the
subject matter hereof and supersede all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof. The terms and
provisions of this Subscription Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.
(b) The representations and warranties of the Company and the Purchaser made in
this Subscription Agreement shall survive the execution and delivery hereof and
delivery of the shares of the Shares or the Conversion Shares.
(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.
(d) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1


(f)    Paragraph titles are for descriptive purposes only and shall not control
or alter the meaning of this Subscription Agreement as set forth in the text.
(g)    The Purchaser understands and acknowledges that there may be multiple
closings for this Offering.
(h)    The Purchaser hereby acknowledges that it has freely and voluntarily
entered into this Subscription Agreement after an adequate opportunity and
sufficient period of time to review, analyze, and discuss (i) all terms and
conditions of this Subscription Agreement, (ii) any and all other documents
executed and delivered in connection with the transactions contemplated by this
Subscription Agreement, and (iii) all factual and legal matters relevant to this
Subscription Agreement and/or any and all such other documents, with counsel
freely and independently selected by the Purchaser (or had the opportunity to be
represented by counsel). The Purchaser further acknowledges and agrees, after
consultation and review with its counsel (or had the opportunity to be
represented by counsel), that all of the terms and conditions of this
Subscription Agreement and the other documents executed and delivered in
connection with this Subscription Agreement have been negotiated at
arm’s-length, and that this Agreement and all such other documents have been
negotiated, prepared, and executed without fraud, duress, undue influence, or
coercion of any kind or nature whatsoever having been exerted by or imposed upon
any party by any other party. No provision of this Subscription Agreement or
such other documents shall be construed against or interpreted to the
disadvantage of any party by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured,
dictated, or drafted such provision.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









--------------------------------------------------------------------------------

Exhibit 10.1


INVESTOR INFORMATION
Investor Name(s):
(As is will appear on the Securities Purchased)
Individual Executing Profile or Trustee (If Applicable):
SSN / Federal I.D. #
Marital Status:
Date of Birth:
Joint Party Date of Birth:
Investment Experience (Years):
Joint Party is Spouse? yes no
Date of Organization (entities):
Total Assets (for entities, including irrevocable trusts, only):
 
Primary Street Address:
Primary City, State & Zip Code:
Home Phone:
Home Fax:
Mobile Phone:
Email:
 
Employer:
Type of Business:
Business Street Address:
Business City, State & Zip Code:
Business Phone:
Business Fax:
 
SECURITIES DELIVERY INSTRUCTIONS (Check One)
Please deliver my securities to the Primary address listed above.
Please hold my securities in book-entry form with the Issuer or the Transfer
Agent, if applicable.
Please deliver my securities to the following address:

[Signature Page Follows]






























Signature Page



SIGNATURE PAGE
By execution and delivery of this signature page, you (the “Investor”) hereby
subscribe to purchase the Share(s) indicated below, for the aggregate purchase
price indicated below, pursuant to the terms and conditions of this Subscription
Agreement (the “Subscription Agreement”). You further (i) acknowledge and agree
that you have read and understand this Subscription Agreement, including the
representations and warranties in the section entitled “Representations and
Warranties of the Purchaser,” (ii) represent and warrant that the statements
contained in this Subscription Agreement are complete and accurate with respect
to you, and (iii) acknowledge and agree that your offer to subscribe to purchase
the Share(s) indicated below, for the aggregate purchase price indicated below,
is irrevocable and that the Company may decline to accept your offer in its sole
discretion.





--------------------------------------------------------------------------------

Exhibit 10.1


INVESTOR:


If Investor is an Individual:


Print Name:


Signature:


Social Security # or Fed ID #:


Print Name (if joint investment):


Signature:


Social Security # or Fed ID #




If Investor is an entity:


Name of Signatory:


Signature:


Title:


Telephone No.


Social Security # or Fed ID #




Street Address


Street Address - 2nd line


City, State, Zip


Investment Amount:


Number of Shares Purchased:___________________
Purchase Price Per Share: $1,000.00
Aggregate Purchase Price:
Date:

















EXHIBIT A
Accredited investor
Certification









--------------------------------------------------------------------------------

Exhibit 10.1


CERTIFICATE FOR INDIVIDUAL INVESTORS


If the investor is an individual, including married couples and IRA accounts of
individual investors, pleased complete, date and sign this Certificate. The
undersigned certifies that the representations and responses below are true and
accurate:
The investor has full power and authority to invest in the Company.


If the investment is to be held jointly, each investor must execute and deliver
the Omnibus Signature Page and initial their individual investor status.
 Individual
 Joint Tenants
 IRA
 Tenants in Common
 Tenants in the Entirety
 Community Property
 Grantor of a Revocable Trust (Identify each grantor and indicate under what
circumstances the trust is revocable by the grantor.):
_____________________________________________________________________________________
 Check if any Grantor is deceased, disabled or legally incompetent.
_________________________________________________________________________________________________________
[Remainder of Page Intentionally Blank]








--------------------------------------------------------------------------------

Exhibit 10.1


INDIVIDUAL INVESTOR STATUS


In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as an investor in the Company.
Annual Income:


________________________________
Net Worth:


________________________________
Liquid Net Worth:


________________________________
1
(Initial if Applicable)
I certify that I have a net worth, or joint net worth with my spouse, in excess
of $1 million. For purposes of the foregoing net worth calculation, I have
excluded my/our primary residence, and I have not included any indebtedness
secured by my/our primary residence as a liability, unless the amount of such
indebtedness exceeds the fair market value of my/our primary residence at the
time of purchase, in which event the amount of such indebtedness that exceeds
the fair market value of my/our primary residence is included as a liability in
determining my net worth or my joint net worth with my spouse.


2
(Initial if Applicable)
I certify that I have had an annual gross income for the past two years of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.
3
(Initial if Applicable)
I certify that I am a director or executive officer of the Company.
4
I certify that I am a Non-U.S. Person (a “Reg S Person”), and I hereby
represents that the representations contained in paragraphs (a) through (f)
below are true and correct with respect to such undersigned:


(a) the issuance and sale to such Reg S Person of the Securities is intended to
be exempt from the registration requirements of the Securities Act, pursuant to
the provisions of Regulation S; (ii) it is not a “U.S. Person,” as such term is
defined in Regulation S, and is not acquiring the Securities for the account or
benefit of any U.S. Person; and (iii) the offer and sale of the Securities has
not taken place, and is not taking place, within the United States of America or
its territories or possessions. Such Reg S Person acknowledges that the offer
and sale of the Securities has taken place, and is taking place in an “offshore
transaction,” as such term is defined in Regulation S.


(b) Such Reg S Person acknowledges and agrees that, pursuant to the provisions
of Regulation S, the Securities cannot be sold, assigned, transferred, conveyed,
pledged or otherwise disposed of to any U.S. Person or within the United States
of America or its territories or possessions for a period of one year from and
after the closing date of the Offering, unless such securities are registered
for sale in the United States pursuant to an effective registration statement
under the Securities Act or another exemption from such registration is
available. Such Reg S Person acknowledges that it has not engaged in any hedging
transactions with regard to the Securities.


(c) Such Reg S Person consents to the placement of a legend on any certificate,
note or other document evidencing the Securities and understands that the
Company shall be required to refuse to register any transfer of securities not
made in accordance with applicable U.S. securities laws.


(d) Such Reg S Person is not a “distributor” of securities, as that term is
defined in Regulation S, nor a dealer in securities.


(e) Such Reg S Person understands that the Securities have not been registered
under the Securities Act, or the securities laws of any state and are subject to
substantial restrictions on resale or transfer. The Securities are “restricted
securities” within the meaning of Regulation S and Rule 144, promulgated under
the Securities Act.


(f) Such Reg S Person acknowledges that the Securities may only be sold offshore
in compliance with Regulation S or pursuant to an effective registration
statement under the Securities Act or another exemption from such registration,
if available. In connection with any resale of the Securities pursuant to
Regulation S, the Company will not register a transfer not made in accordance
with Regulation S, pursuant to an effective registration statement under the
Securities Act or in accordance with another exemption from the Securities Act.





















ADDITIONAL SUITABILITY CERTIFICATION (INDIVIDUALS)






--------------------------------------------------------------------------------

Exhibit 10.1




(a) Please describe your current employment, including the company by which you
are employed and its principal business:
______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(b) Please describe any college or graduate degrees held by you:
______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(c) Please list types of prior investments:
______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(d) Please state whether you have you participated in other private placements
before:


YES_______NO_______


(e) If your answer to question 7(d) above was “YES”, please indicate frequency
of such prior participation in private placements of:




Public
Companies
Private
Companies
Public or Private Financial Services Companies


Frequently
____________
____________
____________
 
 
 


Occasionally
____________
____________
____________
 
 
 


Never
____________
____________
____________
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.1






(f) For individual Investors, do you expect your current level of income to
significantly decrease in the foreseeable future?


YES_______NO_______


(g) For all Investors, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you?


YES_______NO_______
(h) For all Investors, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?


YES_______NO_______


(i) For all Investors, do you understand that there is no guarantee of financial
return on this investment and that you run the risk of losing your entire
investment?


YES_______NO_______






 
 
 







ADDITIONAL SUITABILITY CERTIFICATION (INDIVIDUALS) (Continued)


(j) Are you affiliated or associated with a FINRA member firm (please check
one)?


YES_______NO_______


If Yes, please describe:








*If Investor is a Registered Representative with a FINRA member firm, have the
following acknowledgment signed by the appropriate party:


The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.




____________________________________
Name of FINRA Member Firm




By: ________________________ Date: ___________
Authorized Officer










--------------------------------------------------------------------------------

Exhibit 10.1


INDIVIDUAL CERTIFICATION
The undersigned certifies that the representations and responses above are true
and accurate and further certifies that the undersigned has the authority to
execute and deliver this Subscription Agreement and to take other actions with
respect thereto.


The undersigned further certifies under penalty of perjury that:
(a) The undersigned’s correct social security / federal taxpayer identification
number is set forth above, and
(b) The undersigned is not subject to backup withholding.
Investor Name:
By (Signature) :
By (Signature) :
Date:
Date:









CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,
TRUST, FOUNDATION AND JOINT INVESTORS
If the Investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.
 Limited Partnership
 Limited Liability Company
 Corporation
 Irrecoverable Trust
 Pension, Profit Sharing, Money Purchase, Keogh or 401(k) Plan; IRA or other
employee benefit plan
 Other form of organization:
_________________________________________________________________________________
Indicate the approximate date the undersigned entity was formed:
_____________________________________________________
NOTE: PLEASE PROVIDE A COPY OF THE ORGANIZATIONAL DOCUMENTATION. (i.e., Article
of Incorporation, Partnership Agreement, Operating Agreement, Trust Agreement,
etc.)
FOR ERISA PLANS ONLY:
Is the Investor a “Benefit Plan Investor” or acquiring the Share(s) on behalf of
any entity which is a “Benefit Plan Investor,” as such term is defined in
Appendix A (for entities only, including IRA investors)?
yesno
Investors answering “yes” above, please check each box that accurately describes
the Investor:
The Investor, or the entity on whose behalf the Investor is acquiring the
Interests, IS a “Benefit Plan Investor” but IS NOT an “ERISA Investor” as such
terms are defined in Appendix A.
The Investor, or the entity on whose behalf the Investor is acquiring the
Interests, IS an ERISA Investor that is subject to Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”), but IS NOT subject to Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
Please notify the Company immediately if you checked the above box and the ERISA
Investor subsequently becomes subject to Title I of ERISA.
The Investor, or the entity on whose behalf the Investor is acquiring the
Interests, IS an ERISA Investor that IS subject to Title I of ERISA.


If the Investor answered “yes” above, is the Investor obligated to file an
annual return/report on an IRS Form 5500 Series form?
yes *no
                   * Investors answering “yes” please provide the following
information:
Investor’s plan name:
Investor’s plan number:
Name of plan sponsor:
EIN of plan sponsor:








--------------------------------------------------------------------------------

Exhibit 10.1


 ENTITY FORM OF PAYMENT
Wire funds will be made from my outside account according to the wiring
instructions contained herein.
Other:___________________ (specify form of payment).



ENTITY INVESTOR STATUS
In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as an investor in the Company.
 
 
1
(Initial if Applicable)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;
2
(Initial if Applicable)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;
3
(Initial if Applicable)
An insurance company as defined in Section 2(13) of the Securities Act;
4
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section  2(a)(48) of that Act;
5
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
6
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
7
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;
8
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;
9
(Initial if Applicable)
Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000;
10
(Initial if Applicable)
A trust (including a revocable trust and an irrevocable trust) ,with total
assets in excess of $5,000,000, not formed for the specific purpose of acquiring
the Shares, whose purchase is directed by a sophisticated person as described in
Rule  506(b)(2)(ii) of the Securities Act; or
11
An entity (other than an irrevocable trust) in which all of the equity owners*
qualify under any of the above subparagraphs described herein. If the
undersigned belongs to this investor category only, list the equity owners of
the undersigned, and have each equity owner complete and deliver the
Certification for Individual Investors (Note: an “equity owner” for the purposes
of this Questionnaire means (1) stockholders in the case of a corporation, (2)
limited partners only in the case of a limited partnership, (3) general partners
in the case of a general partnership, (4) members in the case of a limited
liability company, (5) partners in the case of a limited liability partnership,
(6) grantor(s) in the case of a trust revocable at the sole option of
grantor(s):
____________________________________________________________________________________________________________________________________________________________________________


[Entity Investor Status Section Continued on Next Page]






--------------------------------------------------------------------------------

Exhibit 10.1


12
An entity (other than an irrevocable trust) in which all of the equity owners
qualify as a Non-U.S. Person (a “Reg S Person”), and I hereby represents that
the representations contained in paragraphs (a) through (f) below are true and
correct with respect to such Reg S Persons collectively as if the Securities
were issued to and purchased by each Reg S Person:


(a) the issuance and sale to such Reg S Person of the Securities is intended to
be exempt from the registration requirements of the Securities Act, pursuant to
the provisions of Regulation S; (ii) it is not a “U.S. Person,” as such term is
defined in Regulation S, and is not acquiring the Securities for the account or
benefit of any U.S. Person; and (iii) the offer and sale of the Securities has
not taken place, and is not taking place, within the United States of America or
its territories or possessions. Such Reg S Person acknowledges that the offer
and sale of the Securities has taken place, and is taking place in an “offshore
transaction,” as such term is defined in Regulation S.


(b) Such Reg S Person acknowledges and agrees that, pursuant to the provisions
of Regulation S, the Securities cannot be sold, assigned, transferred, conveyed,
pledged or otherwise disposed of to any U.S. Person or within the United States
of America or its territories or possessions for a period of one year from and
after the closing date of the Offering, unless such securities are registered
for sale in the United States pursuant to an effective registration statement
under the Securities Act or another exemption from such registration is
available. Such Reg S Person acknowledges that it has not engaged in any hedging
transactions with regard to the Securities.


(c) Such Reg S Person consents to the placement of a legend on any certificate,
note or other document evidencing the Securities and understands that the
Company shall be required to refuse to register any transfer of securities not
made in accordance with applicable U.S. securities laws.


(d) Such Reg S Person is not a “distributor” of securities, as that term is
defined in Regulation S, nor a dealer in securities.


(e) Such Reg S Person understands that the Securities have not been registered
under the Securities Act, or the securities laws of any state and are subject to
substantial restrictions on resale or transfer. The Securities are “restricted
securities” within the meaning of Regulation S and Rule 144, promulgated under
the Securities Act.


(f) Such Reg S Person acknowledges that the Securities may only be sold offshore
in compliance with Regulation S or pursuant to an effective registration
statement under the Securities Act or another exemption from such registration,
if available. In connection with any resale of the Securities pursuant to
Regulation S, the Company will not register a transfer not made in accordance
with Regulation S, pursuant to an effective registration statement under the
Securities Act or in accordance with another exemption from the Securities Act.


List the equity owners of the undersigned, and have each equity owner complete
and deliver the Certification for Individual Investors (Note: an “equity owner”
for the purposes of this Questionnaire means (1) stockholders in the case of a
corporation, (2) limited partners only in the case of a limited partnership, (3)
general partners in the case of a general partnership, (4) members in the case
of a limited liability company, (5) partners in the case of a limited liability
partnership, (6) grantor(s) in the case of a trust revocable at the sole option
of grantor(s):
____________________________________________________________________________________________________________________________________________________________________________







[Remainder of page intentionally left blank]


























ADDITIONAL SUITABILITY CERTIFICATION (ENTITIES)






--------------------------------------------------------------------------------

Exhibit 10.1




(a) Please list types of prior investments:
______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(b) Please state whether you have you participated in other private placements
before:


YES_______NO_______


(c) If your answer to question 12(b) above was “YES”, please indicate frequency
of such prior participation in private placements of:




Public
Companies
Private
Companies
Public or Private Financial Services Companies


Frequently
____________
____________
____________
 
 
 


Occasionally
____________
____________
____________
 
 
 


Never
____________
____________
____________
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.1






(d) For trust, corporate, partnership and other institutional Investors, do you
expect your total assets to significantly decrease in the foreseeable future:


YES_______NO_______


(e) For all Investors, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:


YES_______NO_______


(f) For all Investors, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?


YES_______NO_______


(g) For all Investors, do you understand that there is no guarantee of financial
return on this investment and that you run the risk of losing your entire
investment?


YES_______NO_______




[Remainder of page intentionally left blank]


 
 
 







ADDITIONAL SUITABILITY CERTIFICATION (ENTITIES) (Continued)
  (h) Are you affiliated or associated with a FINRA member firm (please check
one)?


YES_______NO_______


If Yes, please describe:


______________________________________________________________________
______________________________________________________________________


*If Investor is a Registered Representative with a FINRA member firm, have the
following acknowledgment signed by the appropriate party:


The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.




____________________________________
Name of FINRA Member Firm




By: ________________________ Date: ___________
Authorized Officer




[Remainder of page intentionally left blank]














--------------------------------------------------------------------------------

Exhibit 10.1


ENTITY CERTIFICATION
 
The undersigned certifies that the representations and responses above are true
and accurate:


The investor has been duly formed and validly exists and has full power and
authority to invest in the Company. The person signing on behalf of the
undersigned has the authority to execute and deliver this Subscription Agreement
on behalf of the Investor and to take other actions with respect thereto and
certifies further that this Subscription Agreement has been duly and validly
executed on behalf of the undersigned entity and constitutes a legal and binding
obligation of the undersigned entity.
The undersigned further certifies under penalty of perjury that:
(a) The undersigned’s correct federal taxpayer identification number is set
forth above, and
(b) The undersigned is not subject to backup withholding.


Investor Name:
By (Signature):
Name (Print):
Title:
Date:





EXHIBIT B
Certificate of Designation of
SERIES E CONVERTIBLE PREFERRED STOCK OF
CALPIAN, INC.


Schedule I
Risk Factors
An investment in the Securities involves a high degree of risk and is subject to
many uncertainties. In addition to the risk factors specific to this offering
set forth below, the risk factors set forth in Item 1A, “Risk Factors,” in the
Company’s Annual Report on Form 10-K filed with the Commission on December 1,
2015, are incorporated herein by reference. These risks and uncertainties may
adversely affect the Company’s business, operating results and financial
condition. In such an event, the trading price for Common Stock could decline
substantially, and you could lose all or part of your investment. In order to
attain an appreciation for these risks and uncertainties, you should read all
risk factors in their entirety and consider all of the information and
advisements contained in the Subscription Agreement and all other related
agreements or certificates and all other documents requested by the Purchaser,
including the following risk factors and uncertainties.


RISKS RELATED TO THIS OFFERING


There will be restrictions on resale of the securities and the shares and there
is no assurance of the registration of the securities.


None of the Securities may be sold unless, at the time of such intended sale,
there is a current registration statement covering the resale of the Securities
or there exists an exemption from registration under the Securities Act, and
such Securities have been registered, qualified, or deemed to be exempt under
applicable securities or “blue sky” laws in the state of residence of the seller
or in the state where sales are being effected.  The Company has no current
intention of filing a registration statement covering the resale of the
Securities. If no registration statement is filed and declared effective
covering the resale of any of the Securities sold pursuant to this Agreement,
investors will be precluded from disposing of such Securities unless such
Securities may become eligible to be disposed of under the exemptions provided
by Rule 144 under the





--------------------------------------------------------------------------------

Exhibit 10.1


Securities Act without restriction. If the Securities are not registered for
resale under the Securities Act, or exempt therefrom, and registered or
qualified under applicable securities or “blue sky” laws, or deemed exempt
therefrom, the value of such securities will be greatly reduced.


The Company was at one time a “shell company” as defined in Rule 12b-2 under the
Exchange Act. Pursuant to Rule 144(i), securities issued by a current or former
shell company (that is, the Shares) that otherwise meet the holding period and
other requirements of Rule 144 nevertheless cannot be sold in reliance on Rule
144 unless at the time of a proposed sale pursuant to Rule 144, the Company is
subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act
and has filed all reports and other materials required to be filed by Section 13
or 15(d) of the Exchange Act, as applicable, during the preceding 12 months (or
for such shorter period that the issuer was required to file such reports and
materials), other than Form 8-K reports.


Furthermore, Purchasers investing in the Securities being offered in reliance
upon Regulation S may only be able to sell the Securities in offshore
transactions in compliance with Regulation S or pursuant to an effective
registration statement under the Securities Act or another exemption from such
registration, if available. In connection with any resale of the Securities
pursuant to Regulation S, the Company will not register a transfer not made in
accordance with Regulation S, pursuant to an effective registration statement
under the Securities Act or in accordance with another exemption from the
Securities Act.


We have significant discretion over the use of certain of the net proceeds.


A significant portion of the net proceeds of this Offering will be applied to
working capital and other general corporate purposes, including payments of
salary and bonuses to management for services rendered and to be provided to the
Company. Accordingly, our management will have broad discretion as to the
application of such proceeds.  There can be no assurance that management’s use
of proceeds generated through this Offering will prove optimal or translate into
revenue or profitability for the Company. Investors are urged to consult with
their attorneys, accountants and personal investment advisors prior to making
any decision to invest in the Company.


Greater risk of loss to the early investors than to later investors.


There is no minimum offering amount. Consequently, the Company can close on any
sum raised, and do so on a rolling basis. As a result, there can be no assurance
that the Company will raise a minimally sufficient amount of capital enabling it
to continue operations. If the Company fails to raise a sufficient amount of
capital to continue its business, such failure may lead to investors losing
their entire investment. In addition, if the Company raises an appreciable sum
that is nevertheless substantially less than the amount equivalent of a sale of
the Maximum Offering Amount, the Company is likely to have insufficient funds to
fully implement its business strategy. Therefore, the sale of a minimal number
of Shares could have material, adverse consequences on the Company’s business,
financial condition and future outlook.


Because there is no minimum required for the Offering to close, investors in
this Offering will not receive a refund in the event that we do not sell an
amount of Shares sufficient to pursue the business goals of the Company.


There is no minimum offering amount for this Offering. Because there is no
minimum offering amount, investors could be in a position where they have
invested in our company, but we are unable to fulfill our objectives or proceed
with our operations due to a lack of interest in this Offering. If this were to
occur, we may be forced to curtail or abandon our operations with a loss to
investors who purchase Securities in this Offering. Investors’ funds will not be
returned under any circumstances whether during or after the Offering.





--------------------------------------------------------------------------------

Exhibit 10.1




The offering price for the securities has been arbitrarily determined by us.


The offering price of the Securities was arbitrarily determined by us.  The
price of the Securities does not necessarily bear any relationship to
established valuation criteria such as earnings, book value or assets. Rather,
the price of the Securities may be derived as a result of our negotiations with
the investors based upon various factors including prevailing market conditions,
our future prospects and our capital structure. These prices do not necessarily
accurately reflect the actual value of the Securities or the price that may be
realized upon disposition of the Securities.


An investment in our securities is speculative and there can be no assurance of
any return on any such investment.


An investment in the Securities is speculative and there is no assurance that
investors will obtain any return on their investment.  Investors will be subject
to substantial risks involved in an investment in the Company, including the
risk of losing their entire investment.


Your ownership interest is subject to dilution.


If you purchase Securities in this Offering, you will experience immediate
dilution in the value of your Shares received upon conversion or exercise.  In
addition, each investor’s proportionate ownership interest may be diluted when
we issue additional shares of our common stock.  We may raise additional capital
in the future through additional sales of shares of our common stock, and your
percentage interest in our common stock would be diluted if you do not
participate in such additional sales.


FORWARD-LOOKING STATEMENTS


We have included in this Agreement, including the Schedule, certain
forward-looking statements. Such statements can be identified by the use of
forward-looking terminology such as “believe,” “expect,” “may,” “should,”
“seek,” “on-track,” “plan,” “project,” “forecast,” “intend” or “anticipate,” or
the negative thereof or comparable terminology, or by discussions of vision,
strategy or outlook, including statements related to revenues and profitability,
pricing and competition, the continued viability of our technology, our growth
and expansion plans, including retaining new employees, compliance with
governmental regulations, our intellectual property protection strategies,
payment of dividends, the volatility of our common stock and the market for our
common stock, dilution, trading restrictions, use of proceeds and the need for
additional debt or equity funding. You are cautioned that our business and
operations are subject to a variety of risks and uncertainties, many of which
are beyond our control and, consequently, our actual results may differ
materially from those projected by any forward-looking statements. See the
section titled “Risk Factors” on Schedule 3A.9 and those described under the
heading “Risk Factors” contained in the Company’s Annual Report on Form 10-K
filed with the Commission on December 1, 2015, for information regarding certain
important factors that could cause our actual results to differ materially from
those projected in our forward-looking statements. Our forward-looking
statements contained herein speak only as of the date of this Agreement. We make
no commitment to revise or update any forward-looking statements in order to
reflect events or circumstances after the date any such statements are made. 











